Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kopping et al. US 11,434,587 B2 (Kopping) in view of Bansal US 2003/0171054 A1 (Bansal) and further in view of Webb et al. US 2005/0101739 A1 (Webb). 

Considering claims 1, 2 and 10, Kopping teaches filaments based on a coated core material [page 1, lines 1 - 9] and its use in 3D printing technologies like fused filament fabrication [page 1, lines 11 – 19]. The core material of the filaments is tacky (page 4, line 9), hence it can be an adhesive material. Further, the core material comprises 20 - 70 % by volume of at least one binder (B) which comprises at least one polyolefin (PO) (component b2) (claim 3). Said polyolefin (PO) may be polyisobutylene [page 15, line 28]. Furthermore, although Kopping teaches that the sheath comprises thermoplastic polymer, it does not specifically recognize that said polymer is LDPE having a melt flow index lower than 15 g/10 min. However, Bansal teaches spunbonded fibers having core sheath configuration with a polyester core and a low density polyethylene sheath [Abstract]. Further, at [0004] Bansal teaches that it is known in the art that high molecular weight linear low density  polyethylene polymers having a density between about 0.91 g/cm.sup.3 to about 0.96 g/cm.sup.3 and a melt flow rate less than 25 g/10 min, preferably less than about 20 g/10 min, and especially less than about 5 g/10 min, have improved fiber formation properties. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a LDPE polymer as taught by Bansal for Kopping’s sheath component when it is desired to provide the polymer with improved fiber formation properties. 
Moreover, Kopping in view of Bansal does not recognize that the adhesive core comprises styrene-isoprene block copolymer, or an isobutylene-isoprene copolymer, or a multifunctional meth(acrylate). However, Webb teaches at [0026] core-sheath fibers or filaments, wherein the core comprises styrene-isoprene-styrene block copolymer. Furthermore, as modified Kopping and Webb are both directed to core-sheath filaments, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results; MPEP 2144.06 I. In this case, the core component is taught in both cases to support the sheath component. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to substitute Webb’s styrene-isoprene-styrene block polymer as the core polymer in Kopping’s filaments with reasonable expectation of success, motivated by the desire to produce a core sheath filament.  

Considering claim 3, Kopping teaches that the layer of shell material (SM) may have any thickness as deemed appropriate by the person skilled in the art; and that the core material (CM) may have a diameter as deemed appropriate by the person skilled in the art. Thus, teaching that the ratio core to sheath is  a result effect variable. Therefore, it would have been obvious top one of skill in the art before the effective filing date of this application to select a particular core to sheath ratio for Kopping’s filament, as required by the final application of said filament.  

Considering claims 4, Webb teaches at [0027] an embodiment, wherein a multifilament yarn, woven fabric or nonwoven web comprising at least one fiber made from a composition comprising 50% to 100% by weight of one or more block copolymers, wherein each block copolymer has at least two blocks produced from a vinyl aromatic monomer having up to 20 carbons and from a conjugated alkene monomer.  

Considering claims 6, Kopping teaches at [Col. 18, 65 - 67] that the additive (A) may be selected from stabilizers, like UV-stabilizers and/or antioxidants. 

Considering claims 5 and 7, Kopping teaches among the preferred additives for the core portion the use of a tackifier. As to the amount of said additive, it would have been obvious to one of skill in the art before the effective filing date of this application to select a % content of said tackifier in the core, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed % range (1 – 60 %) is critical and has unexpected results. In the present invention, one would have been motivated to optimize the % content of said tackifier motivated by the desire to control the tackiness of the core component.

Considering claim 9, Kopping in view of Bansal and Webb is relied upon as set forth above in the rejection of claim 1. Further, although Webb teaches that the core comprises meth(acrylate) polymer, it does not specifically recognize that it is diacrylate or triacrylate or a combination thereof. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select a diacrylate or triacrylate polymer as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, when it is desired to provide the filament with a tacky core. 
 
Considering claim 11, Kopping in view of Bansal and Webb is relied upon as set forth above in the rejection of claim 1. Further, the limitation requiring that the composition is a product resulting from compounding the core sheath filament through a heated extruder nozzle is a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Considering claim 12, Kopping in view of Bansal and Webb is relied upon as set forth above in the rejection of claim 11. Further, said prior art combination does not specifically recognize the claimed static shear performance. However, it is reasonable to expect that said properties are inherent to the product suggested by the cited prior art. Support for said expectation is found in the use of like materials (i.e. styrene-isoprene-styrene block copolymer as the core component, LDPE as the sheath having the claimed properties of melt flow). The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed property of [less than 10% water] would obviously have been present once the [Smith] product is provided.     

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kopping et al. US 11,434,587 B2 (Kopping) in view of Bansal US 2003/0171054 A1 (Bansal) and further in view of Webb et al. US 2005/0101739 A1 (Webb) and Liao et al. US 2020/0061944 A1 (Liao). 

Considering claim 8, Kopping in view of Bansal and Webb is relied upon as set forth above in the rejection of claims 5 and 7. Further, said prior art combination does not specifically recognize that the tackifier comprises a cycloaliphatic hydrocarbon. However, Liao teaches at [0043] that cycloaliphatic hydrocarbon is an effective tackifier for polyisobutylene or PIB. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select cycloaliphatic hydrocarbon based tackifier as the tackifier in Kopping’s core composition. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786
 


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786